Pee Oueiam.
Tbe defendant introduced no evidence, and at tbe close of plaintiff’s evidence made a motion for judgment as in case of nonsuit. O. S., 567. Tbe motion was overruled and in this we can see no error.
We can see no evidence on this record of contributory negligence on tbe part of plaintiff. Tbe exceptions and assignments of error on tbe part of defendant cannot be sustained. Tbe answer of Sheriff Roebuck “it is as good as tbe average darkey,” is not prejudicial. A witness, Hines, testified stronger “I know bis general character and reputation, it is good.” We see nothing objectionable in tbe charge of tbe court below, it fully complies with G. S., 564.
The defendánt argued tbe case and filed an able brief, followed by counter-brief. On this record bis contentions cannot be sustained. Tbe evidence on tbe part of plaintiff we think fully sufficient to be submitted to tbe jury. It was a question of fact for a jury, and in law we find
No error.